Plaintiff appeals from a judgment dismissing its complaint for declaratory judgment determining that the “ double • affirmation clause” of section 598 of the Labor Law is unconstitutional; and for injunctive relief. (See Matter of George [Catherwood], 15 A D 2d 308.) The court at Special Term held that payment of claims for unemployment insurance benefits could be stayed by this court pending judicial review of an adverse decision of the Unemployment Insurance Appeal Board and that plaintiff’s anticipation of an adverse determination by the board was unwarranted. The court, therefore, dismissed the action on the ground that adequate relief was available in the review proceeding, which obviated need for a declaratory judgment. In our opinion the review of the administrative determination did not afford relief as broad in scope as could be possible in the action and hence the complaint should not have been dismissed on that ground. Judgment reversed, with costs, and motion to dismiss denied with leave to defendants to answer within 20 days of the service of a copy of the order to be entered hereon with notice of entry. Permission to appeal to the Court of Appeals is granted defendants if they are so advised; and the court certifies the following question of law as decisive of *863the correctness of its decision: “Did the judicial review of the administrative determination of the Unemployment Insurance Appeal Board embrace all the additional relief which could be available to plaintiffs in the action for declaratory judgment?” Bergan, P. J., Coon, Gibson, Herlihy and Reynolds, JJ., concur.